 James H. Boyle & Son, Inc. and Richard Dolan. CaseI-CA-13029July 25. 1978DECISION AND ORDERBY CHAIRMAN FANNING ANL) MtM 1B RS PtNI-l I (AND TRUIFSDAI IOn May 4, 1978, Administrative Law Judge Mi-chael O. Miller issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and the Respondentfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be. and it hereby is. dis-missed in its entirety.|The General Counsel has excepted to certain credlbilht? findinms madeby the Administrative Law Judge It is the Board', established poliks not tooverrule an Administrative Law Judges, resolurtons with respect to credi-hilit) unless the clear preponderance of all of Ihe relevant es idence con nen-es us that the resolutions are Incorrect Shtndard Drv S1 all Prodai nt In, 91NLRB 544 i1950). enfd 188 F.2d 362 (C A 3 1951) We hate csrefull'examined the record and find no basis for reversing hit findingsDECISIONSTATEMENT OF t (HE CASFMICHAEL O. MILLER. Administrative Law Judge: Thiscase was heard on January 25 and 26, 1978. in Boston.Massachusetts, upon a charge filed by Richard Dolan. anindividual, on April 25. 1977, and a complaint issued bythe Regional Director for Region I of the National LaborRelations Board on June 8, 1977. The complaint, asamended, alleged that James H. Boyle & Son, Inc., hereinthe Respondent, violated Section 8(a)(3) and (I) of the Na-tional Labor Relations Act, as amended, herein the Act. byterminating three employees because they were union offi-JAMES H. BOYLE & SON. INCcers and had concertedlN refused to work under conditionsother than those specified in the governing collective-bar-gaining agreement and by so informing the employees. Re-spondent's timel\ filed answer denied the commission ofany unfair labor practices.All parties were given full opportunity to participate, tointroduce relevant evidence. to examine and cross-examinewitnesses, and to argue orally. General Counsel and Re-spondent filed briefs which have been carefully considered.Upon the entire record, including my careful observa-tion of the witnesses and their demeanor. I make the fol-lowing:FINDINCS OF FA( II IHE RESPONDEN FS BUSINESS AND YHE IONION'S l ABORORGANIZATiON STATrUS CONCIUIISIONS OF l.AWRespondent is a Massachusetts corporation engaged inthe building and construction industry. Its principal officeand place of business is in Everett., Massachusetts. Thecomplaint alleged facts establishing. Respondent admitted,and I find and conclude that Respondent is an employerengaged in commerce and in an industry affecting com-merce within the meaning of Section 2(2), (6). and (7) ofthe Act.The complaint alleged, Respondent admitted, and I findand conclude that Wood. Wire and Metal Lathers Union.Local No. 72 (herein the Union) is a labor organizationwithin the meaning of Section 2(5) of the Act.II tHe- Al I F1n t NFAIR LABOR PRA(TICFSRespondent was the subcontractor for drywall installa-tion at the South Shore Hospital in Weymouth, Massachu-setts. It had a collective-bargaining relationship with theUnion and. pursuant to that relationship. two differentcontracts. One was a standard written agreement coveringthose employees engaged in the traditional work of erect-ing iron or metal lathing over which plaster was applied(by members of another craft) to form a wall. Due to tech-nological changes in the industry. the Union had alsoagreed to separate. less costly terms for those of its mem-bers engaged in the erection of drywall. Like the standardagreement. the special agreement provided for an hourlyrate for work performed and made no provision for anincentive or piece rate.Prior to the start of the South Shore Hospital project,one or more meetings were held between Respondent andthe Union, represented by Henry Sheerin, its businessagent. According to Peter Bifano, the job superintendentand son of Respondent's owner, Sheerin agreed to providemen pursuant to the drywall agreement. When Peter Bifa-no asked him to provide men who would look toward per-forming the job on an incentive basis, Sheerin told him "ifwe can work out an incentive plan with the men, that it wasperfectly all right."Sheerln denied agreeing to the performance of this job on an incentlsebasis As Peter Bilfano's testilins does 1nol atirlhute such an agreement toSheerin. but at hbest lai.ri tentatlxt e .pprox;al sublect to the agleenlellt ofthe emplosees, which agreerrent .u; neler forthcoming, nl ciedlbilitt, Ii-lerequiring resolution exists237 NLRB No. 20135 DELCISIONS OF NATIONAL LABOR RELATIONS BOARDThe first two employees sent by the Union to the SouthShore Hospital, in mid-March 1977 2 were Emanuel Pau-kovitz, who became the foreman, and Kenneth McDo-nough. They worked as a team. A second team, consistingof Paul Flaherty and Richard Dolan. began work onMarch 30. All four were members of the Union: McDo-nough, Flaherty, and Dolan were also members of its exec-utive hoard. The parties stipulated that Paukovitz, as fore-man, was a statutory supervisor.After the four individuals began working at the site, Re-spondent again raised the question of their performing thework on an incentive basis. In the beginning of April, PeterKazmier. Respondent's outside superintendent, was in-structed to try to get the employees to agree to an incentivebasis. Kazmeir related the request to Paukovitz and askedhim to speak to the men and see what they thought of it.He told Paukovitz that the men were each supposed to beaveraging 100 feet of partition per day. Paukovitz, in turn,related the request to the employees, who rejected it, andhe so reported to Kazmeir.Although Kazmeir testified that he spoke only once toPaukovitz about an incentive system, Paukovitz and Mc-Donough had a number of conversations on the subject.The first was as described above. The second was similar,except that Paukovitz mentioned Peter Bifano's name.3Fi-nally, according to McDonough, Paukovitz told him that alot of pressure was being put upon him about pieceworkon the job, that the job was not going well enough for theEmployer and that, for that reason, they wanted it done ona piecework basis. McDonough told Paukovitz that he andhis fellow employees were members of the Union's execu-tive board and were not going to work piecework becauseit was contrary to the Union's constitution and bylaws 4and their collective-bargaining agreement. This latter con-versation was around April 17, about 3 days before Re-spondent terminated McDonough, Flaherty, and Dolan.On April 20, about 1:30 or 2 p.m., Kazmeir spoke withThomas Hickey, a lather hired on April 18 at the SouthShore Hospital. He told Hickey that they would be betteroff working piecework. Hickey said that he could not doanything until he spoke with Sheerin and that he could notgo against union regulations.Similarly, at another of Respondent's jobsites, the Bow-doin School Annex, Peter Bifano had several times ap-proached the lathers and proposed that they perform theirwork on some form of an incentive or piecework basis.They never agreed to do so.About 3 p.m. on April 20, a payday, McDonough, Flah-erty, and Dolan were laid off. Kazmeir spoke to each ofthem individually and gave them their checks. Accordingto both Dolan and Flaherty, Kazmeir only told them thathe could see no other reason for their terminations exceptthat the sixth floor, on which they had been working, wasnot completed in time. He accepted some of the blame forthat himself.2 All dates hereinafter are 1977.Peter Bifano testified that he held a connsersation with Paukovitz. Mc-Donough, and Sheerin, at thejobsite, "herein he suggested that the emplo>-ees perform the job at an agreed rate per floor4The record does not establish what pro, isions of the IUn ion's cionstilu-tion or bylaws piecework would contraveneAccording to McDonough, however, Kazmeir said that"he couldn't see any other reason for the layoffs, otherthan we were on the executive board, and we wouldn'twork piecework." Kazmeir did not remember his conversa-tion with McDonough exactly but specifically denied tell-ing McDonough that he was being laid off because of hisposition on the executive board. He further denied sayinganything abthout piecework. I credit Kazmeir.5In response to the Commonwealth of Massachusetts Di-vision of Employment Security "Request for Separationand Wage Information." Respondent stated that the threeemployees were laid off for lack of work. Peter Bifanocredibly explained that it was Respondent's policy to laymen off in such a way as to allow them to collect unem-ployment benefits. Several days after the three men wereterminated. Respondent hired approximately four morelathers. union members, through the union hall.Following the terminations of McDonough, Flaherty.and Dolan, Respondent continued to seek the institutionof an incentive system on its Bowdoin School Annex proj-ect. Peter Bifano spoke with employees Peter Burvill andThomas Hickey (who had been transferred to that job).Burvill recalled that he responded to Peter Bifano's requestby stating that he had heard that there had been trouble atthe other site, to which Bifano replied that the three laid-off employees had not been working properly. Hickey testi-fied that Bifano asked them if they knew why the threemen were laid off. When Hickey said that he did not, Bifa-no stated: "Because they belonged to the [executive] boardand thes didn't want to work piece work." The testimonyof Burvill and Hickey is undenied. However, Burvill, al-though present when Bifano spoke with Hickey, did notcorroborate Hickey's testimony.The decision to terminate McDonough, Flaherty, andDolan was made by Peter and Joe Bifano on the Fridaybefore the layoffs. They denied that the layoffs were occa-sioned by the refusal of the three men to agree to an incen-tive program and attributed their decision to the failure ofthe men to perform the job adequately in terms of both thequantity and quality of the work performed.Joe Bifano, Respondent's vice president, did the pricingand estimating on the South Shore Hospital project andbased Respondent's bid on an expected production of 100linear feet per man-day. Actual production, however, aver-aged closer to 68 feet per day. Moreover, according to Kaz-meir, the quality of the work performed was inadequate:improper materials were used, studs were installed improp-erly and walls were out of line.Paukovitz and the employees denied that their work wasslow or improperly performed. According to Paukovitz, theemployees did the best they could. He admitted that therewere complaints about the work but attributed the comp-laints to the messv condition of the worksite, the lack ofproper materials, such as studs, with which to work, and tolKaznleil. ihose demeanor I found ito be impressise. was no longer em-plohed hs Respondent and had less interest in the outcome of this proceed-ing than McDonough Additionalls. I note that Kazmeir had not directlydiscussed the incentive question with any of these employees prior to theirterlnatinions atld did not refer toi their refusal to work on an incentive basisor itl their executive hboard status when terminating Dolan or Flaherty. Itherefore deeni it inmpohbable that he would haue made such a damagingdililssion w hen terminating McDonough.136 JAMES Ht. BOYL F & SON. IN(the work of other employees. He had been told that Re-spondent expected 100 feet per man-day and estimatedthat they were producing about 60 feet per da\. Kazmeirspoke to Paukovitz on a daily basis, and regularly told himthat the work was not progressing fast enough.Kazmeir reported his difficulties on the job to his superi-ors, Peter and Joe Bifano. He also threatened to quit unlessmore proficient employees replaced these. In addition tovoicing his dissatisfaction to his superior. Kazmeir alsospoke with Sheerin. the Union business agent, as did PeterBifano. Both complained to Sheerin about the quality andquantity of work performed. As a result of their calls.Sheerin went to the jobsite. Sheerin related management'sconcerns with the pace of production to the employees. buttold them not to become too excited because such com-plaints occurred on every job.McDonough. Flaherty. and Dolan were replaced hbother employees referred by the U nion. There is no evi-dence that those replacements were asked to accept anspiecework or incentive pay system. The replacements werequickly terminated, allegedly for the same reason. andwere eventually replaced by union carpenters. Accordingto Joseph Girard, a member of the Carpenter's Unionhired in June to supervise completion of the work. man,errors were found in the work which had been perfornmed.He had to assign several employees just to the correction ofimproperly performed work. On a separate floor. doingwork essentially identical to that performed b' the allegeddiscriminatees, a team consisting of a journes man and anapprentice carpenter was able to a erage about 130 feet ofpartition per man-day. On other floors. the a erage wasapproximately 100 to 110 feet per das.Girard was hourly paid. He neither worked on an incen-tive basis nor was he asked to do so.Based upon all the foregoing. I conclude that GeneralCounsel has failed to sustain his burden of proving that theterminations of McDonough. FlahertN. and Dolan werediscriminatorily motivated. It is clear that from the verystart of this project, these employees had failed to fulfillRespondent's expectations in regard to the amount of workthey performed. Complaints to this effect, and in regard tothe quality of their work, were made to both their immedi-ate supervisor and their union representative, and werepassed on to them. Kazmeir, a thoroughly credible witness,testified that he threatened to quit unless they were re-placed. They were replaced only after discussion with theunion representative and were replaced by other unionmembers. Moreover, the successful performance of thiswork by subsequently hired employees indicates that Re-spondent's dissatisfaction with their work was not withoutsome merit.It is equally clear that Respondent sought the institutionof some form of incentive and that these employees refusedto accede to Respondent's requests. However. I cannotconclude that the employees' refusals motivated their dis-charges. Thus, I note that Respondent retained Paukovitz.whom Kazmeir believed was doing his best, even thoughPauko, itz had not indicated an3agreement to an incentiveprogram. and hired more employees from the same sourcewithout attempting to coerce them into any incentive pro-gram. It did not. so far as this record reveals. repeat itsrequest to Sheerin for men willing to do incenti,,e work.I must further conclude that the Gieneral (Counsel hasfailed to sustain the burden of proving that Respondenttiolalted Section X8a)( I) of the Act bs statements to em-plo ces attributing the discharges to the Union or protect-ed aLctl\ itles of the dischairged employees. As noted. I havecredited Kaimeir's testimonial denial that he made such astatement. I further conclude that Hlickev's testimon,. at-tribuiting to Peter Bifano an admission that the men wereterminated because thes were members of the executivehoard and would not do piecework. and Burvill's testi-mon, that Bifano said that the men were discharged fornot working properly. fail to sustain that burden. Hickeytestified that Bur ill was present when this statement wasmade. Burvill did not corroborate Hickey. In the absenceof such immediately available corroboration. I cannotcredit Hlicke\'s testimonv. It is true that Peter Bifano didnot specificall\ deny the statement attributed to him: how-ever, he did dens the unlawful motivation generally. In thecontext of this litigation. that failure to specifically denyHickee's testimon, would appear to have been a mereoversight.The statement hb Peter Bifano to which Burvill testified.i.e.. that the men were discharged for working improperly.is saguel,, ambiguous at best.' A strained interpretation isrequired to equate "not working properly" with a refusal toaccept an incentive pay plan. particularly where, as here.there had been frequent complaints by management aboutthe quantits and qualit) of the work being performed. In-deed. the more reasonable interpretation of Burvill's testi-monn tends to support Respondent's defense of the 8(a)(3)alleigations. rather than making out an independent viola-tion of the Act. Therefore. I make the following:CON('I I S()S OF I AWRespondent has not violated the Act as alleged in thecomplaint.Upon the foregoing findings of fact, conclusions of law.and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the follo sing recommended:ORDER'The complaint is dismissed in its entirety.I tie that hiltc (;enler.al ( 'oun,,el specificall) alleged this .itentenl asiindepenrdentll , rlll t of the Act, he did not so allege the Li.tletne ll airih-tied to Blfain hi IhckeIIn thre etC It i cixccpnonl are filed .is prorided h' Sec 10246 of theRules nld Reula.ilo .te N Ihe \.iii l I abor Relaioitns Board. Ihe findings,(ioIliutlulln. .nIdl r onllllliended Order herein shhall. as provlded in Sec11)02 48 of the Rule .inid Rcgulailons. he adopied hb Ihe Board and becomeits findings. concluiont. and Order. and all oth'ections Ihereto shall hedeenied valted for .ll purposes137